Citation Nr: 1312885	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  10-09 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right breast fibrocystic nodule.

2.  Entitlement to service connection for a chronic disability of the vagina, claimed as chronic bacterial vaginosis.

3.  Entitlement to service connection for a low back disability. 

4.  Entitlement to service connection for a bilateral knee disability.

5.  Entitlement to service connection for a bilateral shin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active service from February 1999 to March 2008.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The RO in Waco, Texas, has jurisdiction of the Veteran's claims file.  

In a March 2013 medical report, a private physician stated that the Veteran had bilateral neck pain radiating into the right arm and hand, and upper to mid-back pain.  The physician stated that based on the Veteran's reported inservice injuries, these conditions were service-connected.  Thus, the issue of service connection for a disability of the cervical spine and upper back has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of service connection for a right breast fibrocystic nodule, a chronic disability of the vagina and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran has a bilateral knee disability.  

2.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran has a bilateral shin disability.  


CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

2.  A bilateral shin disability was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in a September 2007 letter.  Accordingly, the duty to notify has been fulfilled. 

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA medical records, medical records from William Beaumont Army Medical Center, and the transcript of a January 2013 hearing before the undersigned Veterans Law Judge.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

While VA is remanding two service connection claims in order to obtain post-service medical records from William Beaumont Army Medical Center, the Veteran testified that after service she self-medicated for pain of the knees and shins and had not received any specific medical treatment for them.  Thus, the Board may adjudicate her knee and shin claims on the current record.

A VA predischarge examination with respect to the Veteran's knees and shins was conducted in October 2007.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination conducted in this case is more than adequate.  It considers the Veteran's statements and the current examination results, and provides rationales for the opinions offered.  

Although the examiner did not review the Veteran's claims file, he did conduct a complete and thorough physical examination.  This examination was sufficient for him to determine that the Veteran did not have the claimed disabilities.  Thus, there is adequate medical evidence of record to make a determination in this case, and additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326 and 3.327 and Green v. Derwinski, 1 Vet. App. 121 (1991).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to these issues has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). 

Legal Analysis

With respect to the Veteran's claims, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

In general, a veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran contends that she has bilateral knee and shin disabilities as a result of active duty.  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for a bilateral knee disability and a bilateral shin disability.  The record simply does not show that the Veteran has either claimed disability.  

The report of the October 2007 VA predischarge examination sets forth the Veteran's relevant history and subjective complaints, and the examination results.  Regarding diagnoses, the examiner concluded that there was no pathology to render a diagnosis for chronic bilateral shin condition.  He stated that the condition was not present at the time of the evaluation.  The examiner also stated that it was likely that the Veteran suffered from chronic bilateral patellofemoral syndrome when she ran regularly but no condition was present and there was a normal examination.  He concluded that, therefore, there was no pathology to render a diagnosis.  

The Board finds that the October 2007 VA opinions constitute highly probative evidence against the Veteran's service connection claims.  The opinions are based on the current physical findings, to which the examination report refers in detail.  This fact is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

The Board has carefully reviewed the Veteran's post-service treatment records from VA and William Beaumont Army Medical Center.  They are negative for any diagnoses related to a knee or shin disability.  In fact, during her hearing she testified that after service she self-medicated for pain of the knees and shins.  She said that she had not received any specific medical treatment for them.  

The Board recognizes the general allegations by the Veteran in support of her claims.  She is competent to provide testimony and statements concerning factual matters of which she has firsthand knowledge (i.e., experiencing or observing relevant problems during or after service).  Barr, supra; Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board is that the Veteran was awarded the Air Force Commendation Medal as a Noncommissioned Officer in Charge of a Flight Medicine Clinic.  Her DD214 relates that she was trained on primary care orientation and as an apprentice medical service specialist.  During her hearing, she testified that she worked in the medical field during active duty.  Despite this experience, the Board finds that her assertions provide no support for her claims.  She does not discuss her active duty or post-service medical history in any detail.  She does not refer to any clinical data for her assertions that she has bilateral knee and shin disabilities, as a result of active duty.  In fact, she provides no rationales for her assertions.  See Bloom, supra; see Prejean, supra; see Elkins, supra.  Thus, the Board finds that the Veteran's assertions are outweighed by the October 2007 VA medical opinions.

In addition, pain alone does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  In this case, while the Veteran complains of bilateral knee and bilateral shin pain, pain alone does not in and of itself constitute a disability, and she has not been diagnosed with any current knee or shin disability.

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Accordingly, service connection for a bilateral knee disability and a bilateral shin disability is denied.

In sum, the medical evidence demonstrates that the Veteran is not entitled to service connection for a bilateral knee disability or a bilateral shin disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a bilateral knee disability is denied.

Service connection for a bilateral shin disability is denied.  


REMAND

A preliminary review of the record indicates that the Veteran's claims for service connection for a right breast fibrocystic nodule, a chronic disability of the vagina and a low back disability require additional development.  

The Veteran's service treatment records reflect diagnoses and treatment of bacterial vaginosis and bacterial vaginitis.  The report of the October 2007 VA predischarge examination states that the Veteran's claimed bacterial vaginosis was not reported to be active at that time.  After reviewing PAP smear results, the examiner then provided an assessment of "no diagnosis."  However, subsequent VA treatment records reflect that the Veteran had an abnormal PAP smear in 2009, and a diagnosis of vaginitis and vulvovaginitis in July 2012.  As one of the July 2012 diagnoses is the same as the Veteran's inservice diagnosis, the Board finds that a remand is necessary in order for the RO to obtain a VA medical opinion on this matter.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, statutes and regulations require that VA assist a claimant by providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Turning to the Veteran's claim for a right breast fibrocystic nodule, she testified during the January 2013 hearing that she underwent a mammogram at William Beaumont Army Medical Center in "late 2011."  The most recent treatment report from this source before the Board is dated June 20, 2011.  The VA treatment reports of record do not include the mammogram report.  While the Veteran stated that the mammogram was negative, her testimony nevertheless indicates that additional relevant treatment records exist from this source that have not been associated with the claims file.  

Turning to the Veteran's claim for a low back disability, she testified that she has undergone emergency room treatment for her back at William Beaumont Army Medical Center.  The treatment records from this source before the Board do not reflect this emergency room treatment.  

Statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  There are also heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In a March 2013 medical report that has not been reviewed by the RO, a private physician stated that the Veteran had low back pain, which, based on her reported inservice injuries, was service-connected.  As the Veteran's service treatment records reflect complaints of low back pain, the Board finds that a remand is necessary in order for the RO to obtain a VA medical opinion on this matter.  See McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from William Beaumont Army Medical Center dated after June 20, 2011, including the reports of any mammograms and any records related to the Veteran's right breast fibrocystic nodule, and any records related to emergency room treatment of the Veteran's low back. 

2.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any disability of the vagina that may be present.  The claims file must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current condition of the vagina is causally related to any of the findings or diagnoses reflected in the Veteran's service medical records.

The examiner is requested to provide a rationale for any opinion expressed.  

3.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any low back disability that may be present.  The claims file must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current low back disability is causally related to any complaints of low back pain reflected in the Veteran's service medical records.

The examiner is requested to provide a rationale for any opinion expressed.  

4.  Then, readjudicate the Veteran's claims, addressing all evidence received since the last supplemental statement of the case, including the March 2013 private medical opinion.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of 

Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


